Citation Nr: 1515248	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  11-15 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to an initial compensable disability rating for patellofemoral syndrome of the right knee prior to July 8, 2013.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from February 2009 to March 2010.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from April 2012 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2013 rating decision, the RO granted a 10 percent rating for the service-connected patellofemoral syndrome of the right knee effective July 8, 2013.

In January 2015, the Veteran testified before the undersigned concerning the issues on appeal.  A copy of the transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  A left shoulder disability had its onset in service.  

2.  Prior to July 8, 2013, the Veteran's right knee patellofemoral syndrome was manifested by intermittent pain while walking.


CONCLUSIONS OF LAW

1.  A left shoulder disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


	(CONTINUED ON NEXT PAGE)
2.  The criteria for a 10 percent evaluation, but no higher, for patellofemoral syndrome of the right knee were met prior to July 8, 2013.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Because the claims on appeal are being granted in their entirety, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

II.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The Veteran seeks service connection for a left shoulder disability, which he reports is due to injuries sustained during his military service.  Specifically, he states that he sustained injuries to his left shoulder during combative trainings and also during physical training.  

As an initial matter, the record reflects the Veteran has received a diagnosis of left shoulder strain.  See April 2012 VA Examination.  Therefore the determinative issue is whether there is a relationship between the Veteran's diagnosed disability and his military service. 

A review of the Veteran's service treatment records notes there are no complaints or treatment pertaining to his left shoulder.  

The Veteran initially underwent a VA examination in April 2012 in connection with his claim.  While the VA examiner confirmed a diagnosis of left shoulder strain, the opinion provided concluded it was less likely as not due to his military service.  

In February 2015, the Veteran provided a statement from his private physician Dr. M.W.J. who concluded that the Veteran's left shoulder strain was caused by intense combat training while on active duty.  Dr. M.W.J. indicated that he was the primary care physician for the Veteran and also reviewed the Veteran's claims file, including his medical and service treatment records, and considered the Veteran's history of how he injured his left shoulder.  

The Veteran has reported experiencing pain as a result of the injuries sustained to his left shoulder during the course of his military service and since his separation from service, which is supported by the evidence of record indicating his treatment for this disability.  The Board finds that he is competent to report pain in his left shoulder during and since his military service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-310 (2007).  See also 38 C.F.R. § 3.159(a)(1) versus (a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, there is no reason to doubt the credibility of his statements as his purported injuries are consistent with the time, place, and circumstances of his military service.  Therefore, the Board finds his statements as to the onset of his left shoulder disability during service and continuing since, both competent and credible and, therefore, ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

With regard to the April 2012 negative VA opinion, the Board observes that examiner based his opinion that it was less likely as not that the Veteran's left shoulder disability began during his military service, at least his part, on the conclusion that the Veteran's statements as to the continuity of his symptoms since service were not credible.  However, as discussed above, the Board finds the Veteran's statements to be credible.  Therefore, the Board affords the April 2012 opinion less probative value than the February 2015 positive opinion, which was based, at least in part, on the Veteran's reported symptomatology.  Therefore, resolving any remaining benefit of the doubt in favor of the Veteran, the Board finds that service connection for a left shoulder disability is warranted. 

II.  Increased Rating Claim

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a. 

The Board finds that the Veteran met the criteria for a 10 percent evaluation prior to July 8, 2013 for patellofemoral syndrome of the right knee.  The Board observes that the Veteran is rated under Diagnostic Code 5260 providing for limitation of flexion of the leg.  The evidence consistent with a 10 percent evaluation includes various statements from the Veteran and several lay witnesses on his behalf attesting to continuous complaints of pain associated with the right knee disability since separation from service.  The March 2010 VA examination also noted the Veteran's subjective complaints of intermittent pains in his right knee when walking.  Range of motion was normal, with flexion to 140 degrees without pain, and x-rays of the right knee were normal.  

It is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59 (2014).  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. § 4.59.  The Veteran has provided competent and credible statements that his right knee is painful intermittently when walking.  Although painful motion was not shown on his evaluation in March 2010, the Veteran was not assessed while walking during that evaluation.  Accordingly, the absence of pain on motion during the VA examination and the Veteran's complaints of pain while walking are not inconsistent.  Therefore, the Board concludes that the Veteran has intermittent pain in his right knee when walking, which warrants an evaluation of 10 percent prior to July 8, 2013.  38 C.F.R. § 4.59; Burton, 25 Vet. App. 1.  Accordingly, a 10 percent evaluation, but no higher, prior to July 8, 2013, is granted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

As for a rating in excess of 10 percent for this disability, the Veteran indicated on his VA Form 9, dated in October 2013, that he was satisfied with the 10 percent rating, effective from July 8, 2013.  He indicated that his disagreement was with the effective date assigned for this 10 percent rating and that it was his belief he was entitled to a 10 percent rating from the date of his claim.  Therefore, the Board's grant of an initial disability rating of 10 percent is considered a complete grant of the benefits sought on appeal and the Board need not consider whether the Veteran is entitled to an evaluation greater than 10 percent, either prior to or since July 8, 2013.  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  In the present case, the Veteran stated that the assignment of an evaluation of 10 percent from the date of his claim would satisfy his appeal.  As a 10 percent rating has been assigned for the entire period on appeal, there no longer remains any controversy.  


ORDER

Entitlement to service connection for a left shoulder disability is granted.   

Entitlement to an initial disability rating of 10 percent, but no higher, prior to July 8, 2013, for service-connected patellofemoral syndrome of the right knee, is granted.  



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


